DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2010/0118283 to Aizawa et al.
 	Fig. 2 of Aizawa is reproduced for a reference.

    PNG
    media_image1.png
    465
    754
    media_image1.png
    Greyscale

	Aizawa shows the following.
 	Claim 1. An optical connector (fig. 2) comprising
a connector body including a first lens 13 that converges light emitted from a light-emitting body and a second lens 14, 12 that shapes light converged by the first lens and emits the light.
 	Claim 2. The optical connector according to claim 1,
wherein the connector body has sealed space 2, and
the first lens 13 is positioned in the sealed space.
 	Claim 3. The optical connector according to claim 1,
wherein the first lens 13 includes one or two or more lenses. 
 	Claim 4, The optical connector according to claim 1,

 	Claim 5. The optical connector according to claim 4,
wherein the first lens 13 is included in the first optical unit 2 and/or the second optical unit. 
 	Claim 6. The optical connector according to claim 1,
wherein the light-emitting body is an optical fiber 3, and
the connector body has an insertion hole into which the optical fiber is inserted.
 	Claim 7. The optical connector according to claim 6,
wherein the first lens 13 is placed at a bottom portion of the insertion hole.
 	Claim 8. The optical connector according to claim 7,
wherein a ferrule 4 into which the optical fiber is inserted and fixed is inserted into the insertion hole.
 	Re claim 9, for examination purpose, Aizawa shows a first lens 14, a second lens 12, and an optical path changing unit 13.
 	Re claim 10, for examination purpose, Aizawa shows a first lens 10, a second lens 11, a light emitting element 7.
 	Claim11. The optical connector according to claim 10,
wherein the light emitting element is connected to the connector body, and

 	Re claim 12, for examination purpose, Aizawa shows a first lens 11, a second lens 112, and an optical path changing unit 10.
 	Claim 13. The optical connector according to claim 1,
wherein the second lens shapes light emitted from the first lens into collimated light.
 	Claim 14. The optical connector according to claim 1,
wherein the connector body
includes a light-transmitting material 12, 3, and
integrally includes the first lens 13 and the second lens 14.
 	Claim 15. The optical connector according to claim 1,
wherein the connector body includes a plurality of combinations of the first lens and the second lens.  See plurality of lens shown in fig. 2-3.
 	Re claim 16, for examination purpose, Aizawa shows a first lens 14, a second lens 10, 11, and a recessed light emitting portion 7, and
the second lens 10, 11 is positioned at a bottom portion of the light emitting portion.
 	Claim17. The optical connector according to claim 1,

 	Claim 18. The optical connector according to claim 1, further comprising
the light-emitting body 7.
 	Claim 19. An optical cable comprising an optical connector serving as a plug, wherein the optical connector includes
a connector body including a first lens 10 that converges light emitted from a light-emitting body 7 and a second lens 11 that shapes light converged by the first lens and emits the light.
 	Claim 20. An electronic device comprising an optical connector serving as a receptacle, wherein the optical connector includes
a connector body including a first lens 10 that converges light emitted from a light-emitting body 7 and a second lens 11 that shapes light converged by the first lens and emits the light.

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/ELLEN E KIM/Primary Examiner, Art Unit 2883